Title: [March 2. Monday. 1778.]
From: Adams, John
To: 


      March 2. Monday. 1778. A fine Wind still and a pleasant morning. The Colour of the Water which was green, not blue as it had been for many days past, the appearance of large flocks of Gulls, and various other birds convinced many of the Gentlemen, that We were not far from the grand Bank of Newfoundland. The Captain however thought it thirty five Leagues to the North West of Us. Our Mast was the day before repaired with two large fishes, as they call them, that is to say large Oaken Planks cutt for the purpose, and put on. The Mast seems now to be firm. The Sailors were however very superstitious; they said the Ship had been so unfortunate, that they believed some Woman was on board. Women they said were the unluckyest Creatures in the World at Sea.
      This Evening the Wind was very fresh and the Ship sailed at a great rate. I hoped We were out of the reach of the Gulph Stream and of British Cruisers, two Objects and Evils to which I had a strong Aversion. But my Exultation was too hasty. Other Storms and other Cruisers awaited Us, not much less formidable than those We had escaped.
     